PER CURIAM.

ORDER

The court treats the documents accompanying Andrew B. Smith’s petition for review as a motion for leave to file his petition for review out of time.
On March 17, 2003, the Merit Systems Protection Board issued an initial decision dismissing, for lack of jurisdiction, Smith’s appeal of his removal from the position of mailhandler because he had not shown that he was a preference eligible employee. The Board denied Smith’s petition for review on December 24, 2003. The court received Smith’s petition for review of the Board’s final order on January 24, 2005.
A petition for review must be received by the court within 60 days of the Board’s final decision or order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991) (petition is filed when received by this court; court dismissed petition received nine days late).
Here, Smith’s petition for review was received more than one year after the Board’s final order. Because Smith’s petition for review in this court was untimely filed, we must dismiss his petition for review. See Monzo v. Dep’t of Transp. Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) Smith’s motion for leave to file his petition for review out of time is denied.
(2) The petition for review is dismissed.
(3) Each side shall bear its own costs.